

116 HR 1757 IH: To amend the Internal Revenue Code of 1986 to increase the limitation on the amount individuals can deduct for certain State and local taxes.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1757IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. Underwood (for herself and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on the amount individuals can
			 deduct for certain State and local taxes.
	
		1.Increase in limitation on deduction for certain State and local taxes of individuals
 (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 ($5,000 in the case of a married individual filing a separate return) and inserting $15,000 (twice such amount in the case of a joint return). (b)Inflation adjustmentSection 164(b) of such Code is amended by adding at the end the following new paragraph:
				
 (7)Inflation adjustmentIn the case of any taxable year beginning after December 31, 2019, the $15,000 amount in paragraph (6)(B) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
						If any amount as adjusted under the preceding sentence is not a multiple of $100, such amount shall
			 be rounded to the next lowest multiple of $100..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 